 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                                No. 2:18-cv-1824 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   R. FINE, et al.,
15                       Defendants.
16

17           Plaintiff has requested the appointment of counsel. ECF No. 29. The United States

18   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

19   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

20   certain exceptional circumstances, the district court may request the voluntary assistance of

21   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

22   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

24   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

25   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

26   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

27   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                        1
 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 2           By order filed June 19, 2019, this case was referred to the Post-Screening ADR Project
 3   and stayed for 120 days. ECF No. 21. The matter was then set for a settlement conference,
 4   which is scheduled to take place on October 1, 2019. ECF No. 25. Plaintiff requests counsel on
 5   the grounds that he requires assistance in conducting discovery and proceeding at trial. ECF No.
 6   29. However, in staying the case, the court explicitly ordered that the parties were not to engage
 7   in formal discovery (ECF No. 21 at 3), and it is unclear at this time whether this case will
 8   ultimately proceed to trial. The motion for appointment of counsel will therefore be denied and
 9   the court will not consider any further motions, including motions for counsel, until after the stay
10   in this case has been lifted.
11           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
12   counsel (ECF No. 29) is denied.
13   DATED: July 31, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
